                  Case 2:20-bk-51518      Doc 8-1 Filed 03/18/20 Entered 03/18/20 11:25:43             Desc
Label Matrix for local noticing             AceCreditor
                                                Cash    Matrix Page 1 of 3     Aes/frn Slt
0648-2                                      327 w 4th Street                         Pob 61047
Case 2:20-bk-51518                          Hutchinson, KS 67501-4842                Harrisburg, PA 17106-1047
Southern District of Ohio
Columbus
Wed Mar 18 11:24:06 EDT 2020
Aes/njhighed                                Aes/pheaa                                Aes/pnc Bank
Pob 61047                                   Pob 61047                                Pob 61047
Harrisburg, PA 17106-1047                   Harrisburg, PA 17106-1047                Harrisburg, PA 17106-1047



Amer Fst Fin                                American First Finance                   Amsher Collection Serv
7330 W. 33rd Street                         P O Box 25101                            4524 Southlake Parkway
Wichita, KS 67205-9369                      2550 Cerrillos Road                      Hoover, AL 35244-3270
                                            Santa Fe, NM 87505-3260


Arnold Scott Harris PC, Bankruptcy Dept     Asset Acceptance LLC, Bankruptcy Dept.   Asst US Trustee (Col)
Chicago, IL 60604                           6330 Gulfton                             Office of the US Trustee
                                            Houston, TX 77081-1108                   170 North High Street
                                                                                     Suite 200
                                                                                     Columbus, OH 43215-2417

Bankruptcy Dept                             Bob Lane                                 CBE Group, Brankruptcy Dept.
1700 Kiefer Drive, Suite 1                  2700 Ogden Avenue                        131 Tower, Park Dr., Ste 900
Zion, IL 60099-5105                         Downers Grove, IL 60515-1703             Waterloo, IA 50701-9589



Capital Recovery Systems                    Cash Net USA                             Cedar Financial
750 Cross Pointe Rd Ste S                   200 W. Jackson Suite 1400                5230 Las Virgenes Road, Suite 210
Columbus, OH 43230-6693                     Chicago, IL 60606-6929                   Calabasas, CA 91302-3465



Check N Go                                  City of Chicago Bureau of Parking        Clerk, First Mun Div, Bankruptcy Dept.
Bankruptcy Dept.                            Bankruptcy Dept/City Clerk               661 Glenn Ave
1208 E. McGalliard Road                     121 N. LaSalle Street                    Wheeling, IL 60090-6017
Muncie, IN 47303-2272                       Chicago, IL 60602-1242


Convergent Outsourcing                      (p)CREDIT ACCEPTANCE CORPORATION         Credit Protection Association, LP
800 SW 39th St                              25505 WEST 12 MILE ROAD                  P O Box 802068
Renton, WA 98057-4927                       SOUTHFIELD MI 48034-8316                 Dallas, TX 75380-2068



DeVry, Inc.                                 Dupage County Courthouse                 Edfinancial/ed America
Bankruptcy Dept.                            505 N. County Farm Road                  120 N Seven Oaks Drive
One Tower Lane, Suite 1000                  Wheaton, IL 60187-2518                   Knoxville, TN 37922-2359
Oakbrook Terrace, IL 60181-4624


Elmhurst Emergency Medicine                 Elmhurst Memorial Hospital               Enhanced Recovery Company
Bankruptcy Dept                             Bankruptcy Dept.                         8014 Bayberry Road
900 Oakmont Lane, Suite 200                 200 Berteau                              Jacksonville, FL 32256-7412
Westmont, IL 60559-5574                     Elmhurst, IL 60126
                  Case 2:20-bk-51518    Doc 8-1 Filed 03/18/20 Entered 03/18/20 11:25:43 Desc
Fed Loan Serv                             First Cash Advance
                                             Creditor   Matrix Page 2 of 3   General Revenue Corp
Pob 60610                                 Bankruptcy Dept.                     4660 Duke Dr Ste 300
Harrisburg, PA 17106-0610                 1916 E. 95th                         Mason, OH 45040-8466
                                          Chicago, IL 60617-4787


IC Systems                                IRS                                  Illinois Department of Revenue
P.O.Box 64378                             PO Box 7346                          Springfield, IL 62719-0001
Saint Paul, MN 55164-0378                 Philadelphia, PA 19101-7346



Illinois State Toll Highway Authority     Carl Wilde Mackey Jr.                Midland Funding, LLC Bankruptcy Dept.
2700 Ogden Ave                            PO Box 1917                          8875 Aero Drive, # 200
Downers Grove, IL 60515-1703              Gambier, OH 43022-1917               San Diego, CA 92123-2255



National Credit Adjusters                 (p)NATIONAL CREDIT SYSTEMS           PDL Recovery Services
327 W. 4th Ave.                           ATTN MELANIE MAYFIELD                7804 Fairwood Road
Hutchinson, KS 67501-4842                 3750 NATURALLY FRESH BLVD            Charlotte, NC 28226
                                          ATLANTA GA 30349-2964


Frank M Pees                              People’s Gas                         RJM Acquisition Funding LLC
130 East Wilson Bridge Road               P O Box 2968                         575 Underhill Boulevard
Suite 200                                 Milwaukee, WI 53201-2968             Suite 224
Worthington, OH 43085-2391                                                     Syosset, NY 11791-3416


Sam Houston State University              Santander Consumer USA               (p)SPRINT NEXTEL CORRESPONDENCE
1905 University Avenue                    PO BOX 961245                        ATTN BANKRUPTCY DEPT
Huntsville, TX 77340                      Fort Worth, TX 76161-0244            PO BOX 7949
                                                                               OVERLAND PARK KS 66207-0949


Sterling Credit Corp                      Swedish Covenant Hospital            System Credit/Bankruptcy Dept.
P O Box 675                               Bankruptcy Dept.                     3 Lincoln Center, 4th Floor
Spring House, PA 19477-0675               7426 Solution Center                 Oak Brook, IL 60523
                                          Chicago, IL 60677-7004


(p)T MOBILE                               TRV Family Medicine                  Take Care Health
C O AMERICAN INFOSOURCE LP                2740 W. Foster                       4165 30th Avenue South
4515 N SANTA FE AVE                       Chicago, IL 60625-3500               Fargo, ND 58104-8419
OKLAHOMA CITY OK 73118-7901


Target National Bank                      Tawne D. Blackful                    Univ Of Pa
3701 Wayzata Blvd                         12840 S. Kirkwood Road, #214         3451 Walnut Street
Minneapolis, MN 55416-3440                Stafford, TX 77477-3829              Philadelphia, PA 19104-6205



University of North Texas                 University of Pennsylvania           Waldent University
1147 Union Circle                         100 Franklin Building                5230 Las Virgenes Rd
Denton, TX 76203                          Philadelphia, PA 19104               Calabasas, CA 91302-3448
                  Case 2:20-bk-51518             Doc 8-1 Filed 03/18/20 Entered 03/18/20 11:25:43                           Desc
Wells Fargo Bank                                   Williams and Fudge
                                                      Creditor   Matrix Page 3 of 3   Clay L Woods
Bankruptcy Dept.                                     300 Chatham Avenue                                   West Law Offices
P O Box 30086                                        Rock Hill, SC 29730-4986                             195 E. Central Ave.
Los Angeles, CA 90030-0086                                                                                Springboro, OH 45066-1343




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Credit Acceptance Corporation                        National Credit Systems                              Sprint
25505 W. 12 mile Rd.                                 3750 Naturally Fresh Blvd                            Bankruptcy Dept.
Southfield, MI 48034                                 Atlanta, GA 30349-2964                               P O Box 7949
                                                                                                          Overland Park, KS 66207


T Mobile
PO Box 742596
Cincinnati, OH 45274




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Aes/pnc Natl City                                 End of Label Matrix
                                                     Mailable recipients    62
                                                     Bypassed recipients     1
                                                     Total                  63
